DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is in response to the communication filed on 11/127/20.
Claims 1-20 are pending for examination.
Claims 8-9 and 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 2, 10-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. U.S. Patent Application No. 2018/0152958 [hereinafter Arnold] in view of Mukherjee et al. U.S. Patent Application No. 202/0154459[hereinafter Mukherjee].
 As per claim 1, 19 and 20 Arnold discloses a method comprising:
obtaining, by a slice assurance function, SAF, executed by a device, key
performance indicator, KPI, values for a first slice of a plurality of slices implemented by a plurality of base stations serving a tracking area of a mobile network (see par.. 0075, i.e. "The monitoring entity, also referred to as SLA/QoS monitor 203 monitors performance information from the respective logical network. The controller, also referred to as software controller 201 is configured: to determine an SLA metric for the respective logical network based on the monitored performance information of the corresponding logical network, to detect a threshold violation of the SLA metric with respect to a set of thresholds associated with the corresponding logical network, @.g. as described below with respect to FIG. 3, and to adjust the scheduling strategy based on the detected threshold violation", wherein the "controller" is the "device"; §0079, i.e. "monitoring entity 203 is provided which observes the current performance at each individual BS or radio cell. The monitor 203 provides frequently the status and the controller 201 derives a critical situation (e.g. SLA of a network slice or QoS of a specific flow cannot be fulfilled or thresholds violated as described above with respect to FIG. 1 or below with respect to FIG. 3), as an alternative", wherein the controller receives from the monitoring entity "current performance at each individual BS or radio cell", which correspond to "KPI" values of network slices and, hence, obtains "KPI, values for a first slice of a plurality of slices implemented by a Plurality of base stations"; it is apparent that the BS or BSs serve a certain tracking area in/of the 
determining, by the SAF, based in part on the KPI values for the first slice,
a service level agreement, SLA, for the first slice has not been met (see par.
$0075, i.e. "The monitoring entity, also referred to as SLA/QoS monitor 203 monitors performance information from the respective logical network. The controller, also
referred to as software controller 201 is configured: to determine an SLA metric for the respective logical network based on the monitored performance information of the
corresponding logical network, to detect a threshold violation of the SLA metric with respect to a set of thresholds associated with the corresponding logical
network, e.g. as described below with respect to FIG. 3, and to adjust the scheduling strategy based on the detected threshold violation", wherein a "threshold violation of the
SLA metric with respect to a set of thresholds associated with the corresponding logical network", i.e. the corresponding network slice, is determined and, hence, that an "SLA 
information is further provided to the "controller 203", i.e. the "SAF", see §0079, i.e. "monitoring entity 203 is provided which observes the current performance at each
individual BS or radio cell. The monitor 203 provides frequently the status and the controller 201 derives a critical situation (e.g. SLA of a network slice or QoS of a
specific flow cannot be fulfilled or thresholds violated as described above with respect to FIG. 1 or below with respect to FIG. 3), as an alternative", wherein, by deriving "a critical situation (e.g. SLA of a network slice or QoS of a specific flow cannot be fulfilied or thresholds violated", the "controller" is determining "based in part on the KPI values for the first slice, a SLA for the first slice has not been met"; §0083, i.e. "The SLA/QOS monitor 203 monitors performance information from the radio cells 221, 222, 223, 224, 225, 226, 227, 228 of the radio access network 210 and the controller 201 adjusts/adapts the  respective scheduling strategy 142 of the corresponding
radio scheduler 214, 215, 216, 217, 219, 224 based on the monitored performance information as described above with respect to FIG. 1"; §0102, i.e. "SLA monitoring entity adds, e.g., two additional information to the IPv6 header: 1) SLA indicator to let the access node know which SLA has to be fulfilled; 2) SLA status indicators to let the access node know if SLA might be violated"); 
re-allocating, by the SAF in response to the determining, slice resources
associated with any of the plurality of slices to compute a new slice
configuration parameter for the first slice (see pat. par. 0022, i.e. "In an

Strategy by adjusting the set of weights", wherein a "logical network" is a network slice, see also §0003, i.e. "Each network slice can be considered as a logical network
with well-defined Service Level Agreements ({SLAs)"; §0013, i.e. "the invention derive a scheduling strategy, e.g. by applying dynamic weights, based on the status of defined
SLA metrics of multiple network slices. Therefore, multiple correlated thresholds per slice and across slices can be defined based on the slice specific SLA metric. Based on
the differences between the intermediate SLA status and the thresholds, the scheduling strategy (or the dynamic weights, respectively) can be dynamically adapted to
prioritize data flows when radio resources are allocated in order to optimize radio resource scheduling decision", wherein, by prioritizing "data flows when radio resources
are allocated in order to optimize radio resource scheduling decision", "slice resources associated with any of the plurality of slices" are actually re-allocated in
order "to compute a new slice configuration parameter for the first slice”, see also §0068, i.e. "The controller 110 may adjust 114 the scheduling strategy 142 according to a prioritization of data flows transported by the at least one logical network 131. For example, the controller 110 may check the header of IP data traffic to read the data type or other useful information about the data traffic. Depending on this data type the data flow may obtain more radio resources, e.g. if the data flow is assigned to a
high priority or the data flow may obtain a less amount of radio resources, e.g. if the data flow is assigned to a low priority. The controller 110 may for example adjust the

monitored performance information of the corresponding logical network, to detect a threshold violation of the SLA metric with respect to a set of thresholds associated with
the corresponding logical network, e.g. as described below with respect to FIG. 3, and to adjust the scheduling strategy based on the detected threshold violation”; §0096,
i.e. "Based on the SLA status dynamic weights can be derived 317 which can be used for the scheduling decision 340. The scheduling decision 340 may depend on frequency-time resources 341 of air interface variants (AIV) for the first slice 131 and the second slice 132. The scheduling decision 340 may further depend on an available bandwidth 342 for the first slice 131 and the second slice 132.Quality Class Indicator Key Performance Indicators (QCI KPIs) may be determined based on which the SLA metrics may be updated 318").
Even though Arnold discloses reconfiguring, by the SAF, at least one of the plurality of base stations to implement the new slice configuration parameter for the first slice (The monitor 203 provides frequently the status and the controller 201 derives a critical situation (e.g. SLA of a network slice or QoS of a specific flow cannot be fulfilled or thresholds violated as described above with respect to FIG. 1 or below 

Mukherjee discloses reconfiguring, by the SAF, at least one of the plurality of base stations to implement the new slice configuration parameter for the first slice(see par.s 0047, 0060, 0117). Therefore, it would have obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Mukherjee into the system of Arnold thereby configuring select a target base station and a target MEC platform based on an analysis of the set of RU values and the set of link performance values.  

As per claim 2, Arnold discloses the method of claim 1, wherein determining the SLA for the first slice has not been met comprises determining the SLA for the first slice has not been met for at least one flow associated with the first slice(see FIG. 1  and  FIG. 3 par. 0079  i.e. the "monitoring entity 203 is provided which observes the current performance at each individual BS or radio cell. The monitor 203 provides frequently the status and the controller 201 derives a critical situation (e.g. SLA of a network slice or QOS of a specific flow cannot be fulfilled or thresholds violated.

As per claim 10, Arnold discloses the method of claim 1, wherein the device comprises a Radio Access Network (RAN) Intelligent Controller (RIC)(see par. 0080).



as per claim 12, Arnold discloses the method of claim 1, wherein the device comprises a Service Management and Orchestration (SMO) system(see par. 0019-0020).

as per claim 13, Arnold discloses the method of claim 12, wherein an O1 interface or a 3GPP-based management interface between the SMO system and the at least one of the plurality of base stations is extended to support communications between the SAF and an SAF client for the at least one of the plurality of base stations(see par. 0051, 0067).

as per claim 14, The method of claim 1, wherein the SAF includes SAF components executed by a Radio Access Network (RAN) Intelligent Controller (RIC) and a Service Management and Orchestration (SMO) system(see 0058, 0079)

as per claim 15, Arnold discloses the method of claim 14, wherein an A1 interface is extended to support communications between the SAF component executed by the RIC and the SAF component executed by the SMO system (see 0058, 0079).
    


Note: in further details regarding claims 10-15 Arnold discloses the monitor 203 provides frequently the status and the controller 201 derives a critical situation (e.g. SLA of a network slice or QoS of a specific flow cannot be fulfilled or thresholds violated as described above with respect to FIG. 1 or below with respect to FIG. 3 and par. 0079), as an alternative. Then, the controlling entity 201 takes a decision what kind of scheduling algorithms and metrics should be used at the problematic area within the network 210. For instance, a lot _ of cell edge users are active and the cell edge performance of a certain BS cluster needs to be increased, then it may make sense to load temporarily a centralized  scheduler which interacts with the BS local proportional fair and QoS aware flavored scheduler. The controller 201 loads an individualized scheduler for that specific issue to improve the performance of that part of the network 210. The controller 201 can access the database 207 via the orchestrator 205 or in alternative implementation (not Shown in FIG. 2), the controller 201 can directly access the database 207 without the orchestrator 205"; §0080, i.e."The radio communication network 200 shown in FIG. 2 includes a plurality of radio cells 221, 222, 223, 224, 225, 226, 227, 228, for example base stations or WiFi Hotspots or other small cells, a plurality of radio schedulers 214, 215, 216, 217, 219, 224 and other network schedulers 211, 212, 213, a monitor 203, e.g. for monitoring service level agreements and/or QoS and a controller 201, e.g. a software controller. The plurality of radio cells 221, 222, 223, 224, 225, 226, 227, 228, the plurality of radio schedulers 214, 215, 216, 217, 219, 224 and other network schedulers 211, 212, 213 are arranged in  an orchestrated radio access network 210 that may be controlled by the software controller 201 and .


   

 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold- MUKHERJEE and further in view of  RAVICHANDRAN et al. U.S. Patent No. 20200186411 (hereinafter RAVICHANDRAN}
 as per claim 3, Arnold- MUKHERJEE  discloses substantial features of the claimed invention as  discussed above with respect to claim 1,
Arnold- MUKHERJEE  does not explicitly disclose the method of claim 1, further comprising: outputting, by the SAF, in response to determining a total slice SLA is not met over a time period, an alarm indicating the tracking area has insufficient resources to meet the SLA for the first slice.
 RAVICHANDRAN discloses outputting, by the SAF, in response to determining a total slice SLA is not met over a time period, an alarm indicating the tracking area has insufficient resources to meet the SLA for the first slice(se par. 0024, 0174).  Therefore, it would have obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of RAVICHANDRAN into the system of Arnold-Mukherjee  so as to configure the network elements , to obtain notifications upon occurrence of fault, alarm, event, etc., and to report any performance data. , thereby determine appropriate corrective.

Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold- MUKHERJEE and further in view of  Senarath et al. U.S. Patent No. 20170085493 (hereinafter Senarath}
As per claim 3, Arnold- MUKHERJEE  discloses substantial features of the claimed invention as  discussed above with respect to claim 1,
 Arnold- MUKHERJEE   does not explicitly discloses the method of claim 1, wherein re-allocating slice resources associated with any of the plurality of slices comprises: re-allocating slice resources, unused by a second slice of the plurality of slices, from the second slice to the first slice to compute the new slice configuration parameter for the first  slice.
 SENARATH discloses wherein re-allocating slice resources associated with any of the plurality of slices comprises: re-allocating slice resources, unused by a second slice of the plurality of slices, from the second slice to the first slice to compute the new slice configuration parameter for the first  slice(see par 0042, ). Therefore, it would have obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of SENARATH into the system of Arnold- MUKHERJEE in order to determine the
.  



Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold- MUKHERJEE and further in view of  Han et al. U.S. Patent No. 20190327657  (hereinafter Han}.
 As per claim 6 and 7  Arnold- MUKHERJEE  discloses substantial features of the claimed invention as  discussed above with respect to claim 1,
 Arnold- MUKHERJEE   does not explicitly disclose the method of claim 1, wherein re-allocating slice resources associated with any of the plurality of slices comprises: forcing handover of a user equipment (UE) that uses the first slice from a first base
station of the plurality of base stations to a second base station of the plurality of base stations that supports the first slice.
Han discloses  wherein re-allocating slice resources associated with any of the plurality of slices comprises: forcing handover of a user equipment (UE) that uses the first slice from a first base station of the plurality of base stations to a second base station of the plurality of base stations that supports the first slice(see par. 0082). Therefore, it would have obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Han into the system of Arnold- MUKHERJEE thereby when conditions (such as a measurement result reported by UE and a load status) are the same or similar, the access network device may preferably hands over the UE to the access network device   that supports two network slice instances. In this way, the UE can better aware area-based network deployment, a slice is visible to the UE, unnecessary cell access, handover, roaming, and the like are avoided, and UE experience is improved.


 as per claim 7 Han discloses The method of claim 6, wherein the new slice configuration parameter for the first slice comprises an identifier for the second base station that is to serve the UE(see par. 0082, 0099).


 

 



Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009.  The examiner can normally be reached on 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.